DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “all of the limitations of claim 1, and claim 20, 31, i.e. a heat-dissipating substrate comprising a thermal contact surface…, and a projection of  the power circuit…, lines 2-7, 15-17 of claim 1, and first conductive parts…partially overlap, lines 10-25 of claim 20” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
None of the figures shows that limitations as indicate as above.  Please, revise.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Regarding para-0024, the phrase of “magnetic assembly 4 comprises a magnetic core module 102 and a plurality of first electrical conductor 104” is not clear because “the first electrical conductor 104 that belongs to the first circuit board assembly 3”  Please, revise.  
Appropriate correction is required.

Claim Objections
Claims 1-2 and 20 are objected to because of the following informalities:
Regarding claim 1, lines 2-7, it is unclear because none of the figures shows that limitations.  Please, revise.
Regarding claim 1, lines 15-17 and claim 20, lines 20-21, it is unclear because none of the figures shows “a projection of the power circuit (10)…a projection of the magnetic assembly (4)”.  Please, revise.
Regarding claim 2, lines 1-2, the phrase of “the apparatus comprises a first circuit board” is unclear.  Does applicant mean of “the heat dissipating substrate” is the same or different to “the first circuit board”?  Please, revise or clarify.
Regarding claims 13, and 20, the phrase of “the plurality of first conductive parts are disposed on the first surface (103a) of the second circuit board (103)” is unclear because none of the figures shows that limitations.  Please, revise.
Claims 2-4, 7-9, 11, 14-16, 18-19, 21-23, 26-28, 30-31, 33-35, 37-38, please, change “comprises” to - - further comprising - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-12, 20, 30-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al. (U.S. 2018/0122562) hereafter Ji, submitted by the applicant.
As best understood to claim 1, Ji discloses an apparatus (1), as shown in figures 1-5, 40A comprising:
a heat-dissipating substrate (11) comprising a thermal contact surface;
a power circuit (12) comprising at least one switch element (see figure 40A) in contact with the thermal contact surface of the heat-dissipating substrate (11), wherein the heat generated from the at least one switch element (figure 40A) is conducted to the heat-dissipating substrate (11) through the thermal contact surface and dissipated by the heat-dissipating substrate; and
a magnetic assembly (13) comprising at least one first electrical conductor (132) and a magnetic core module (131) comprising at least one hole (1310), wherein the at least one first electrical conductor (132) passes through the at least one hole, and a terminal of the at least one first electrical conductor (132) is electrically connected to the at least one switch element;
wherein the heat-dissipating substrate (11), the power circuit (12) and the magnetic assembly (13) are arranged in sequence along a same direction;
wherein a projection (i.e. terminals or leads of the circuit chip 12) of the power circuit (12) on the thermal contact surface partially overlaps a projection of the magnetic assembly (13) on the thermal contact surface.
As best understood to claim 2, Ji discloses the apparatus comprises the substrate (11) which is a first circuit board, and the first circuit board comprises a first surface (top surface) and a second surface (bottom surface) opposite to the first surface, wherein the power circuit (12) is disposed on the first surface, and the magnetic assembly (13) is disposed on the second surface.
As to claim 11, Ji discloses the magnetic core module (13) comprises two U cores so that the one hole (1310) of the magnetic core module is formed by the combination of the two U cores.
As to claim 12, Ji discloses the thermal contact surface is a plane.
As best understood to claim 20, Ji discloses an apparatus (1) as shown in figures 1-6, 40A, comprising:
a power circuit (12) comprising at least one switch element (see figure 40A);
a magnetic assembly (13) comprising at least one first electrical conductor (132) and a magnetic core module (131) comprising at least one hole (1310), wherein the at least one first electrical conductor (132) passes through the at least one hole (1310); and
a conductive assembly (11) comprising a second circuit board, wherein the second circuit board comprises a first surface, a second surface opposite to the first surface and a plurality of first conductive parts (pads 121 or capacitors),
wherein a first terminal of the at least one first electrical conductor (132) of the magnetic assembly (13) is fixed on the second surface, and the plurality of first conductive parts (121 or capacitors) are disposed on the first surface, wherein the at least one first electrical conductor (132) is electrically connected to at least one of the plurality of first conductive parts through the second circuit board (11), and the switch element is electrically connected to a part of the plurality of the first conductive parts through the second circuit board;
wherein a second terminal of the first electrical conductor (132) is (electrically) connected to the switch element; and
wherein the power circuit, the magnetic assembly and conductive part assembly are arranged in sequence along a same direction;
wherein a projection (the terminals/pins of the chip 12) of the power circuit on the first surface of the second circuit board (11) and a projection of the magnetic assembly (13) on the first surface of the second circuit board are partially overlap, the projection of the power circuit on the first surface of the second circuit board and a projection of the plurality of first conductive parts on the first surface of the second circuit board are partially overlap.
As to claim 30, Ji discloses the magnetic core module (13) comprises two U cores so that the one hole (1310) of the magnetic core module is formed by the combination of the two U cores.
As best understood to claims 31-32, Ji discloses the apparatus comprises the circuit board (11), which is a heat-dissipating substrate comprising a thermal contact surface, and the at least one switch element (figure 40A) is in contact with the thermal contact surface, wherein the heat generated from the at least one switch element is conducted to the heat-dissipating substrate through the thermal contact surface and dissipated by the heat-dissipating substrate, and the thermal contact surface is a plane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10, 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Chung et al. (U.S 2016/0093432).
Regarding claims 3, 22, Ji does not specifically disclose the magnetic core module further comprising [[comprises]] two E cores and one I core, wherein the I core is disposed between two E cores so that the four holes of the magnetic core module are formed by the combination of the two E cores and the I core.
Chung teaches an interleaved transformer/inductor as shown in figure 1 comprising a magnetic core module (102) comprises two E cores (104, 106) and one I core (108), wherein the I core (108) is disposed between two E cores (104, 106) so that the four holes (see figure 1) of the magnetic core module are formed by the combination of the two E cores and the I core.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Chung employed in the power module of Ji in order to form three-cores magnetic structure and high magnetic permeability coupled with low electrical conductivity (which helps or event eddy currents).
Regarding claims 4, 23, Ji as modified by Chung teaches the magnetic core module (102) comprises a plurality of gaps (112) formed and located at the intersections between the I core and two side columns of the two E cores.
Regarding claims 5, 24, Ji as modified by Chung teaches the two E cores (104, 106) and the I core (108) are integrated with each other.
Regarding claims 6, 25, Ji as modified by Chung a sectional area of a middle column of the magnetic core module < 0.8 x (a sectional area of one of the side columns of the magnetic core module + a sectional area of the other of the side columns of the magnetic core module).

Regarding claims 7, 26, Ji does not specifically disclose the magnetic core module further comprising [[comprises]] the magnetic core module comprises two E cores so that the two holes of the magnetic core module are formed by the combination of the two E cores.
Chung teaches an interleaved transformer/inductor as shown in figure 1 comprising a magnetic core module (102) comprises two E cores (104, 106) so that the two holes (see figure 1) of the magnetic core module are formed by the combination of the two E cores and the I core.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Chung employed in the power module of Ji in order to form three-cores magnetic structure and high magnetic permeability coupled with low electrical conductivity (which helps or event eddy currents).
Regarding claims 8, 27, Ji as modified by Chung teaches the magnetic core module (102) comprises two gaps (112) wherein each of the two gaps is formed and located between two corresponding side columns of the two E cores.
Regarding claims 9, 28, Ji does not specifically disclose the magnetic core module further comprising [[comprises]] the magnetic core module comprises one E core, one I core and two gaps, wherein each of the two gaps is formed and located between corresponding one of two side columns of the E core and the I core, respectively.
Chung teaches an interleaved transformer/inductor as shown in figure 1 comprising a magnetic core module (102) comprises one E core (104, 106), one I core (108), and two gaps (112) wherein each of the two gaps is formed and located between corresponding one of two side columns of the E core and the I core, respectively.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Chung employed in the power module of Ji in order to form three-cores magnetic structure and high magnetic permeability coupled with low electrical conductivity (which helps or event eddy currents).
Regarding claims 10, 29, Ji as modified by Chung a sectional area of a middle column of the magnetic core module < 0.8 x (a sectional area of one of the side columns of the magnetic core module + a sectional area of the other of the side columns of the magnetic core module).

Allowable Subject Matter
Claims 13-19, 21, and 33-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-19, 21, and 33-38 all depended on claims 1 and 20 would be allowable if rewritten to overcome the Objection of claims, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848